Order entered March 12, 2018




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00035-CV

    ALPHA WEALTH MANAGEMENT GROUP, INC., DANNY LENARD AND ALL
                       OTHERS, Appellants

                                                 V.

                                  DONG YAN FENG, Appellee

                        On Appeal from the County Court at Law No. 1
                                    Collin County, Texas
                            Trial Court Cause No. 001-02855-2017

                                             ORDER
       Before the Court is deputy county clerk Linda Patrizio’s March 6, 2018 request for an

extension of time to file the clerk’s record. Ms. Patrizio explains the extension is necessary

because appellant has not paid for the record or filed an affidavit of inability to pay.

       A trial court clerk is not responsible for filing the record unless the party who must pay

for the preparation of the clerk’s record has paid or made arrangements to pay the fee or is

entitled to appeal without paying the fee. See TEX. R. APP. P. 35.3(a). Accordingly, we GRANT

the extension to the extent we ORDER appellants to file, no later than March 19, 2018 written

verification they have paid or made arrangements to pay for the record or are entitled to proceed
without payment of costs. See id. We caution appellants that failure to comply may result in the

dismissal of the appeal without further notice. See TEX. R. APP. P. 37.3(b).


                                                     /s/    DAVID EVANS
                                                            JUSTICE